DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/706,803, application filed on 12/08/2019.  Claims 1-10 are currently pending in this application. 

Priority
3.            Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 12/08/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ebrahimi Afrouzi et al. (US PG Pub No. 2019/0280497).

7.          With respect to claim 1, Ebrahimi Afrouzi teaches:
  A charging station (see charging station, Abstract) configured to be attached to a wall (station protected from damage and to be free from areas of dust and debris, when not in use and in storage position, Abstract, paragraphs [0005], [0020]), the charging station comprising:
a main body configured to be attached to the wall (see main body of charging station in Figure 1A, @ 100, 102);
a rotatable arm rotatably connected to the main body (see rotatable arm, Figure 1B, 101, 103, paragraph [0022]);
a restoring member connected between the main body and the rotatable
arm (see retractable arms/prongs, rotating in and out of main body, paragraph [0022], Figure 1A, at 101);
a station-side charging port disposed on a surface of the rotatable arm (see charging port terminals or magnetic charging contacts on surface of rotatable arms, 103, in Figure 1C, paragraphs [0022]); and
a station-side magnetic member disposed on the surface of the rotatable
arm (see magnetic charging contacts at 103, Figure 1C, paragraphs [0022]).

8.          With respect to claim 2, Ebrahimi Afrouzi teaches:
(see covered portion at 102/101 of Figure 1A, showing rotatable arms in fully retracted position and under cover within main body, paragraphs [0022]).

9.          With respect to claim 3, Ebrahimi Afrouzi teaches:
wherein the station-side magnetic member comprises a permanent magnet or an electromagnet (see magnetic charging contacts at 103, Figure 1C, paragraphs [0022]).

10.          With respect to claim 4, Ebrahimi Afrouzi teaches:
wherein the main body has a recessed portion, and the rotatable arm is rotatably connected to a side wall of the recessed portion (see covered portion at 102/101 of Figure 1A, showing rotatable arms in fully retracted position and under cover within main body, paragraphs [0022]).

11.          With respect to claim 5, Ebrahimi Afrouzi teaches:
wherein the restoring member comprises a tension spring (see slotted arm and tension spring, paragraphs [0025-0028]).

12.          With respect to claim 6, Ebrahimi Afrouzi teaches:
(see charging station, Abstract), comprising:
a charging station having a station-side charging port (see charging port terminals or magnetic charging contacts on surface of rotatable arms, 103, in Figure 1C, paragraphs [0022]) and a station-side magnetic member (see magnetic charging contacts at 103, Figure 1C, paragraphs [0022]) that are disposed on a surface of a rotatable arm (see rotatable arm, Figure 1B, 101, 103, paragraph [0022]); and
a battery-powered automatic device configured to move on a floor (see Figure 5A, 500 showing robotic device on floor, paragraph [0021], Abstract), and comprising:
a chassis (see main robot body docked at charging station, Figure 5C, 500);
a device-side charging port disposed on the chassis (see charging ports of mobile robot, Figure 5C) and configured to electrically couple with the station-side charging port (see coupling between contacts of mobile robot and charging station, Figure 5C); and 
a device-side magnetic member (see magnetic members of charging contacts on mobile robot and charging station, paragraph [0005], [0021], Figure 5C) disposed on the chassis (see magnetic members of charging contacts on mobile robot and charging station, paragraph [0005], [0021], Figure 5C) and configured to attract and attach to the station-side magnetic member (see Figure 5C, paragraph [0021], magnets to attract mobile robot charging contacts and charging contacts of charging station).

Ebrahimi Afrouzi teaches:
wherein the chassis has a top surface, the device-side charging port and the device-side magnetic member are exposed on the top surface (see charging surface, see Figure 5C, paragraph [0021]).

14.          With respect to claim 8, Ebrahimi Afrouzi teaches:
A charging method configured to charge a battery-powered automatic device see charging station for charging a mobile robot, Abstract)  moving on a floor (see mobile robot operating on floor or surface, Abstract, paragraph [0003], [0022]) with a charging station attached to a wall (station protected from damage and to be free from areas of dust and debris, when not in use and in storage position, Abstract, paragraphs [0005], [0020])), the charging station comprising a main body (see main body of charging station in Figure 1A, @ 100, 102), a rotatable arm rotatably connected to the main body (see retractable arms/prongs, rotating in and out of main body, paragraph [0022], Figure 1A, at 101), and a station-side charging port (see charging port terminals or magnetic charging contacts on surface of rotatable arms, 103, in Figure 1C, paragraphs [0022]) and a station-side magnetic member (see magnetic charging contacts at 103, Figure 1C, paragraphs [0022]) both disposed on the rotatable arm (see charging port terminals or magnetic charging contacts on surface of rotatable arms, 103, in Figure 1C, paragraphs [0022]), the automatic device comprising a device-side charging port (see magnetic members of charging contacts on mobile robot and charging station, paragraph [0005], [0021], Figure 5C) and a device-side magnetic member (see magnetic members of charging contacts on mobile robot and charging station, paragraph [0005], [0021], Figure 5C), the charging method comprising:
moving the automatic device to an underside of the charging station (see Figure 5C, paragraph [0021], magnets to attract mobile robot charging contacts and charging contacts of charging station; also see mobile device being moved into position, as shown in Figures 5A-5C); and
magnetically attracting the station-side magnetic member with the device-side magnetic member (see Figure 5C, paragraph [0021], magnets to attract mobile robot charging contacts and charging contacts of charging station), such that the rotatable arm is rotated towards the automatic device (see Figure 5C, paragraph [0021], rotating the arms with magnets to attract mobile robot charging contacts and charging contacts of charging station), and that the station-side charging port electrically couples with the device-side charging port (see coupling of charging contacts of device with station, paragraph [0021-0027]).

15.          With respect to claim 9, Ebrahimi Afrouzi teaches:
wherein the charging station further comprises a restoring member connected between the main body and the rotatable arm (retractable arms/prongs, rotating in and out of main body, paragraph [0022], Figure 1A, at 101), and the charging method further comprises:
after battery charging process is completed (ending charging, retractable arms close, paragraph [0021-0027]), decoupling the station-side magnetic member and the device-side magnetic member (decoupling charging contacts, paragraph [0021-0027]), such that the rotatable arm is rotated away from the automatic device by the restoring member (see retractable arms in stored position, paragraphs [0021]-[0027]), and that the station-side charging port detaches from the device-side charging port (decoupling charging contacts, paragraph [0021-0027]).

16.          With respect to claim 10, Ebrahimi Afrouzi teaches:
wherein the station-side magnetic member is a permanent magnet (see magnet for charge contact coupling, paragraphs [0021]-[0027]), the device-side magnetic member is an electromagnet (see paragraphs [0021]-[0027], Figure 1A-1C, Figures 5A-5C), and magnetically attracting the station-side magnetic member with the device-side magnetic member (see paragraphs [0021]-[0027], Figure 1A-1C, Figures 5A-5C) comprises:
providing electric power to the electromagnet to magnetically attract the permanent magnet (see paragraphs [0021]-[0027], Figure 1A-1C, Figures 5A-5C).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851